





MEMBERSHIP PURCHASE AGREEMENT




This MEMBERSHIP PURCHASE AGREEMENT (this “Agreement”) is entered into as of the
last signature date below by and between Canbiola, Inc., a Florida corporation
(“Canbiola” or “Buyer”), and Pure Health Products, LLC, a New York limited
liability company (“Pure Health”) and all of the current members of Pure Health,
as listed on the signature page hereto (“Pure Health Members”).




RECITALS




WHEREAS, Canbiola is a publicly traded company, quoted on OTCMarkets.com under
the symbol “CANB.”




WHEREAS, the Pure Health Members own 100% of the membership and economic
interests in Pure Health (the “Membership Interests”).

WHEREAS, Canbiola has loaned Pure Health a total of $75,000, represented by a
secured promissory note (the “Note”) from Seller to Purchaser, in order for Pure
Health to purchase certain assets.




WHEREAS, Pure Health granted Buyer the option of acquiring the assets of Pure
Health in consideration for cancellation of the Note.




WHEREAS, the parties have agreed to accomplish the foregoing acquisition as a
membership acquisition rather than asset acquisition pursuant to the terms of
this Agreement.




NOW, THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, and the covenants, conditions,
representations and warranties hereinafter set forth, the parties hereby agree
as follows:




ARTICLE I

THE PURCHASE




1.1

The Purchase. At the Closing (as hereinafter defined), the Pure Health Members
will sell, transfer, assign and convey to Buyer 100% of the Membership Interests
in Pure Health, in exchange for the consideration described below (the
“Purchase”).  The Purchase shall take place upon the terms and conditions
provided for in this Agreement and in accordance with applicable law.




1.2

Purchase Price. As consideration for the Purchase, Buyer shall pay the sum of
$83,825.00 (the “Purchase Price”), payable via cancellation of the Note and Pure
Health’s obligations thereunder, and 3,096,827  newly-issued common shares in
Canbiola (the “CANB Shares”), payable to the Pure Health Members in accordance
with the distribution table contained in Exhibit A hereto.

 

I.3

1.3

Closing. Subject to the provisions of this Agreement, the parties shall hold a
closing of the Purchase (the “Closing”) no later than 8:00p.m. EST December 28,
2018 (“Closing Date”), which closing shall occur electronically or at such time
and place as agreed by the parties. On or before Closing, (i) the Pure Health
Members shall deliver to Canbiola, executed assignments, substantially in the
form contained herewith as Exhibit B, representing 100% of the Membership
Interests, (ii) the Pure





1




Initials:                                        







--------------------------------------------------------------------------------







Health and Pure Health Members will deliver to Buyer all items and equipment
required to operate the Pure Health, including inventory, all keys for the Pure
Health’s property, all books, ledgers and records of the Pure Health, including
but not limited to, minute books, financial records and statements, bank
statements, account information, tax records and certificates of payments,
executed contracts, stock certificates, stock powers and assignments,
terminations and resignations of all officers and directors of the Pure Health,
payroll and employee records, login credentials and passwords for all software
systems associated with the requirements of this section, combinations or access
instructions to all safes and other controlled-access devices, vendor lists,
customer lists and records, analytical data, and equipment, (iii) Canbiola shall
deliver to Pure Health an executed cancellation of the Note, conditioned upon
Closing, and (iv) Canbiola will deliver to the Pure Health Members certificates
representing the CANB Shares in accordance with Exhibit A.

 ARTICLE II

REPRESENTATIONS AND WARRANTIES




2.1

Representations and Warranties of Buyer. Buyer represents and warrants to Pure
Health as follows, which representations shall be true and correct as of
Closing:

 

(a)

Organization, Standing and Power.  Canbiola is a corporation duly organized,
validly existing and in good standing under the laws of the State of Florida and
has all requisite power and authority to own, lease and operate its properties
and to carry on its business as now being conducted, and is duly qualified and
in good standing to do business in each jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
necessary.




(b)

Authority. Buyer has all requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized. No other corporate or shareholder
proceedings on the part of Buyer are necessary to authorize the Purchase, or the
other transactions contemplated hereby.




(c)

Conflict with Other Agreements; Approvals. The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not result in any violation of, or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or the loss of a material benefit under, or the
creation of a lien, pledge, security interest or other encumbrance on assets
(any such conflict, violation, default, right of termination, cancellation or
acceleration, loss or creation, a “violation”) pursuant to any provision of the
Articles of Incorporation or Bylaws or any organizational document of Canbiola
or, result in any violation of any loan or credit agreement, note, mortgage,
indenture, lease, benefit plan or other agreement, obligation, instrument,
permit, concession, franchise, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Canbiola which violation would have
a material adverse effect on Buyer taken as a whole.




2.3

Representations and Warranties of Pure Health and Pure Health Members. Pure
Health and each of the Pure Health Members jointly and severally hereby
represent and warrant to Buyer as follows, which representations shall be true
and correct as of Closing:




(a)

Organization, Standing and Power. Pure Health is a limited liability company
duly organized, validly existing and in good standing under the laws of the New
York. Pure Health has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted,





2




Initials:                                        







--------------------------------------------------------------------------------







and is duly qualified and in good standing to do business in each jurisdiction
in which the nature of its business or the ownership or leasing of its
properties makes such qualification necessary except for any such failure, which
when taken together with all other failures, is not likely to have a material
adverse effect on the business of the relevant party taken as a whole.




(b)

Outstanding Interests.  The Membership Interests to be transferred to Canbiola
hereby represent 100% of the issued and outstanding equity of Pure Health. Each
of the Pure Health Members owns its portion of the Membership Interests free and
clear of all liens and has the absolute right to transfer the same. There are no
options, warrants, calls, convertible notes, agreements or other rights to
purchase or otherwise acquire from Pure Health at any time, or upon the
happening of any stated event, any share of the capital interests of Pure
Health.




(c)

Authority. Pure Health and each of the Pure Health Members has all requisite
power to enter into this Agreement and has the requisite power and authority to
consummate the transactions contemplated hereby. Except as specified herein, no
other corporate or member proceedings on the part of Pure Health are necessary
to authorize the Purchase and the other transactions contemplated hereby.




(d)

Conflict with Agreements; Approvals. The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, conflict with, or result in any violation of any provision of the
Articles of Organization or Operating Agreement of Pure Health or of any loan or
credit agreement, note, mortgage, indenture, lease, benefit plan or other
agreement, obligation, instrument, permit, concession, franchise, license,
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to Pure Health or the Pure Health Members or their properties or assets except
for any such conflict or violation, which when taken together with all other
conflict or violation, is not likely to have a material adverse effect on the
business of Pure Health or the Purchase. No consent, approval, order or
authorization of, or registration, declaration or filing with, any governmental
entity is required by or with respect to Pure Health or the Pure Health Members
in connection with the execution and delivery of this Agreement by Pure Health
and the Pure Health Members, or the consummation of the transactions
contemplated hereby.




(e)

Books and Records. Pure Health has made and will make available for inspection
by Buyer upon reasonable request all the books of account, relating to the
business of Pure Health. Such books of account have been maintained in the
ordinary course of business. All documents furnished or caused to be furnished
to Buyer by Pure Health are true and correct copies, and there are no amendments
or modifications thereto except as set forth in such documents.




(f)

Compliance with Laws.  Pure Health is and has been in compliance in all material
respects with all laws, regulations, rules, orders, judgments, decrees and other
requirements and policies applicable to it, its properties or the operation of
its businesses (excepting compliance with federal laws relating to cannabis).




(g)

Liabilities and Obligations. Pure Health has no liabilities or outstanding debt
currently due or becoming due in the future unless disclosed to Canbiola in
Schedule 2.3(g) hereto.  




(h)

Litigation.  There is no suit, action or proceeding pending, or threatened
against or affecting Pure Health or any Pure Health Member, which is reasonably
likely to have a material adverse effect on Pure Health or the Purchase, nor is
there any judgment, decree, injunction, rule or order of any governmental entity
or arbitrator outstanding against Pure Health or the Pure Health Members having,
or which, insofar as reasonably can be foreseen, in the future could have, any
such effect.








3




Initials:                                        







--------------------------------------------------------------------------------







(i)

Taxes. Pure Health has filed or will file within the time prescribed by law
(including extension of time approved by the appropriate taxing authority) all
tax returns and reports required to be filed with all other jurisdictions where
such filing is required by law; and Pure Health has paid, or made adequate
provision for the payment of all taxes, interest, penalties, assessments or
deficiencies due and payable on, and with respect to such periods. Pure Health
and the Pure Health Members know of (i) no other tax returns or reports which
are required to be filed which have not been so filed and (ii) no unpaid
assessment for additional taxes for any fiscal period or any basis therefore.




(j)

Assets, Licenses, Permits; Intellectual Property. Pure Health owns or possesses
in the operation of its business all material authorizations which are necessary
for it to conduct its business as now conducted. All assets of Pure Health with
a fair market value of more than $2,500.00 are listed on Schedule 2.3(j) hereto.
Neither the execution nor delivery of this Agreement nor the consummation of the
transactions contemplated hereby will require any notice or consent from any
third party or governmental agency or have any material adverse effect upon any
such authorizations. Pure Health has not transferred, conveyed or sold any asset
listed on the financial statements provided to Buyer or otherwise disclosed to
Buyer as being owned by Pure Health.




(k)

Investment Representations. The Pure Health Members are acquiring the CANB
Shares to be issued by Canbiola hereunder for their own account with the
intention of holding such securities for purposes of investment, and the Pure
Health Members have no intention of selling such securities in a public
distribution in violation of the United States securities laws or any applicable
state securities laws. During the course of the negotiation of this Agreement,
the Pure Health Members have had the opportunity to ask questions of and receive
answers from representatives of Canbiola concerning all matters that the Pure
Health Members consider material.  The Pure Health Members understand that the
Canbiola Shares have not been registered under the Securities Act and that such
securities cannot be resold in a transaction to which the Securities Act applies
unless subsequently registered under the Securities Act or an exemption from
such registration is available. Each Pure Health Member is an “accredited
investor” as that term is defined in Rule 501 of Regulation D under the
Securities Act.  




(l)

Material Agreements. Pure Health has made available to CANB either an original
or a correct and complete copy of each written contract to which Pure Health is
currently or in the future will be bound. With respect to each such contract:
 (a) the agreement is the legal, valid, binding, enforceable obligation of the
Company and is in full force and effect in all material respects, subject to
bankruptcy and equitable remedies exceptions; (b)(X) Pure Health is not in
material breach or default thereof, (Y) no event has occurred which, with notice
or lapse of time, would constitute a material breach or default of, or permit
termination, modification, or acceleration under, the contract; or (Z) Pure
Health has not received any notice or has any knowledge that any other party is,
in default in any respect under any contract; and (c) Pure Health has not
repudiated any material provision of the agreement.




(m)

Environmental Matters.  Pure Health is in compliance with all environmental laws
applicable to it in all material respects.  




(n)

Compliance with Anti-Corruption Laws. Neither Pure Health nor to the knowledge
of Pure Health or the Pure Health Members, any director, officer, agent,
employee or other person acting on behalf of Pure Health has, in the course of
its actions for, or on behalf of, Pure Health (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; or (iii) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.




(o)

OFAC. Neither Pure Health, nor to the knowledge of Pure Health or the Pure
Health Members, any director, officer, agent, employee, affiliate or person
acting on behalf of the Company, is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department.




ARTICLE III

CONDITIONS PRECEDENT




3.1    Conditions to Each Party's Obligation to Effect the Purchase. The
respective obligations of Pure Health and Buyer to effect the Purchase shall be
conditional upon the filing, occurring or obtainment of all authorizations,
consents, orders or approvals of, or declarations or filings with, or
expirations of waiting periods imposed by any governmental entity or by any
applicable law, rule, or regulation governing the transactions contemplated
hereby.  




3.2    Conditions to Obligations of Buyer. The obligation of Buyer to effect the
Purchase is subject to the satisfaction of the following conditions on or before
the Closing Date, unless waived by Buyer:




(a)

Representations and Warranties. The representations and warranties of Pure
Health and the Pure Health Members set forth in this Agreement shall be true and
correct in all material respects as of the date of this Agreement and the
Closing as though made on and as of the Closing, except as otherwise
contemplated by this Agreement.




(b)

Performance of Obligations of Pure Health. Pure Health shall have performed in
all material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing.




(c)

Closing Documents. Buyer shall have received all closing documents as counsel
for Buyer shall reasonably request.




(d)

Consents. Pure Health shall have obtained the consent or approval of each person
whose consent or approval shall be required in connection with the transactions
contemplated hereby under any loan or credit agreement, note, mortgage,
indenture, lease or other agreement or instrument, except those for which
failure to obtain such consents and approvals would not, in the reasonable
opinion of Buyer, individually or in the aggregate, have a material adverse
effect on Pure Health and/or its subsidiaries and related entities taken as a
whole upon the consummation of the transactions contemplated hereby. Pure Health
shall also have received the approval of its members in accordance with
applicable law.




(e)

Due Diligence. Buyer shall have confirmed to its satisfaction the business,
operations, finances, assets and liabilities of Pure Health.




(f)

Pending Litigation. There shall not be any litigation or other proceeding
pending or threatened to restrain or invalidate the transactions contemplated by
this Agreement, which, in the sole reasonable judgment of Buyer, made in good
faith, would make the consummation of the Purchase imprudent. In addition, there
shall not be any other litigation or other proceeding pending or threatened
against Pure Health, the consequences of which, in the judgment of Buyer, could
be materially adverse to Pure Health.




(g)

Audit. Buyer shall have received audited financial statements for Pure Health.




3.3    Conditions to Obligations of Pure Health. The obligations of Pure Health
and the Pure Health Members to effect the Purchase is subject to the
satisfaction of the following conditions unless waived by Pure Health:




(a)

Representations and Warranties. The representations and warranties of Buyer set
forth in this Agreement jointly and severally shall be true and correct in all
material respects as of the date of this Agreement and the Closing Date as
though made on and as of the Closing Date, except as otherwise contemplated by
this Agreement.




(b)

Performance of Obligations of Buyer. Buyer shall have performed in all material
respects all obligations required to be performed by it under this Agreement at
or prior to the Closing Date.




(c)

Closing Documents.  Pure Health  and the Pure Health Members shall have received
all closing documents from Buyer as shall be reasonably requested.




ARTICLE IV

ADDITIONAL AGREEMENTS




 4.1

Conduct of Pure Health.  From the date of this Agreement and until the Closing
Date, or until the prior termination of this Agreement, Pure Health shall not,
unless agreed to by Canbiola in writing:




(a)

engage in any transaction, except in the normal and ordinary course of business,
or create or suffer to exist any security interest upon any of its assets or
which will not be discharged in full prior to the Closing;




(b)

sell, assign or otherwise transfer any of its assets, or cancel or compromise
any debts or claims relating to their assets, other than for fair value, in the
ordinary course of business, and consistent with past practice;




(c)

fail to use reasonable efforts to preserve intact its present business
organizations, keep available the services of their employees and preserve its
material relationships with customers, suppliers, licensors, licensees,
distributors and others, to the end that its good will and ongoing business not
be impaired prior to the Closing;




(d)          issue any shares of capital stock; permit any material adverse
change to occur with respect to Pure Health or its business or assets; or make
any material change with respect to its business in accounting or bookkeeping
methods, principles or practices.




4.2

Non-Compete.  The Pure Health Members agree not to engage in any business or
activity, directly or indirectly, in competition with Buyer in the business of
manufacturing or selling products containing CBD, for a period of two (2) years
following the Closing in any jurisdiction in which Canbiola does business.




4.3

Engagement of Pasquale Ferro. Buyer will engage Pasquale Ferro as president of
the Company pursuant to terms agreed by Mr. Ferro and Buyer.

 

ARTICLE V

INDEMNIFICATION




5.1

Pure Health and the Pure Health Members shall jointly and severally indemnify
and hold Buyer and Buyer’s officers, shareholders, agents and directors (the
“Buyer’s Representatives”) harmless for, from and against any and all claims or
losses to which they may become subject resulting from or arising out of (1) any
breach of a representation, warranty or covenant made by Pure Health or the Pure
Health Members as set forth herein; or (2) any and all liabilities arising out
of or in connection with: (A) any of the assets of Pure Health prior to the
Closing; or (B) the operations of Pure Health prior to the Closing.

5.2

Buyer shall jointly and severally indemnify and hold Pure Health and the Pure
Health Members' officers, shareholders, agents and directors (the “Pure Health’s
Representatives”) harmless for, from and against any and all claims and losses
to which they may become subject resulting from or arising out of (1) any breach
of a representation, warranty or covenant made by Buyer as set forth herein; or
(2) any and all liabilities arising out of or in connection with: (A) any of the
assets of Pure Health after the Closing; or (B) the operations of Pure Health
after the Closing.

ARTICLE VI

SURVIVAL AND TERMINATION




The representations and warranties of the parties hereto contained in this
Agreement or in any certificate or other writing delivered pursuant hereto or in
connection herewith shall survive the Closing.  Buyer may terminate this
Agreement by writing upon the material breach of Pure Health.  Pure Health may
terminate this Agreement by writing upon the material breach of Buyer.  This
Agreement may be terminated by the written agreement of all parties.




ARTICLE VII

OTHER MATTERS




7.1    Interpretation. When a reference is made in this Agreement to Sections,
such reference shall be to a Section of this Agreement unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”.  The phrase “made available” in this Agreement shall mean that the
information referred to has been made available if requested by the party to
whom such information is to be made available.  Time is of the essence with
respect to all obligations in this Agreement.




7.2    Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when two or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.  This Agreement may be signed and delivered by
electronic means, including e-mail.




7.3    Entire Agreement; No Third Party Beneficiaries; Rights of Ownership. This
Agreement (including the documents and the instruments referred to herein)
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof, and is not intended to confer upon any person other than
the parties hereto any rights or remedies hereunder.




7.4    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of California without regard to principles
of conflicts of law. Each party hereby irrevocably submits to the jurisdiction
of any California state court located in San Diego County, or any federal court
in the State of California in respect of any suit, action or proceeding arising
out of or relating to this Agreement, and irrevocably accept for themselves and
in respect of their property, generally and unconditionally, the jurisdiction of
the aforesaid courts.




7.5    Publicity. Except as otherwise required by law or the rules of the SEC,
no party shall issue or cause the publication of any press release or other
public announcement with respect to the transactions contemplated by this
Agreement without the written consent of the other party, which consent shall
not be unreasonably withheld.




7.6    Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
parties. Any such assignment shall be null and void. Notwithstanding, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and assigns.




7.7     Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.




7.8

Notices.  All notices or other written communications hereunder will be deemed
to have been properly given (i) upon delivery, if delivered in person or by
facsimile transmission with receipt of an electronic confirmation thereof, (ii)
one business day after having been deposited for overnight delivery with any
reputable overnight courier service, or (iii) three business days after having
been deposited in any post office or mail depository regularly maintained by the
U.S. Postal Service and sent by registered or certified mail, postage prepaid,
return receipt requested, addressed to the parties at the addresses set forth
below or to such other address as may be designated to the other party in
writing at the address set forth below.  




7.9

Amendment. This Agreement may be amended by mutual agreement of the parties.
 Any such amendment must be by an instrument in writing signed on behalf of each
of the parties hereto.




7.10    Extension; Waiver. At any time prior to the Closing, the parties hereto
may, to the extent legally allowed, (a) extend the time for the performance of
any of the obligations or other acts of the other parties hereto, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto and (c) waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such party.




7.11

Recitals. The parties acknowledge and agree that the recitals hereto are true
and correct and made a part hereof by reference.







[Remainder of Page Intentionally Blank; Signature Page Follows]
















IN WITNESS WHEREOF, this Agreement has been signed by the parties set forth
below as of the date above set forth.




Canbiola, Inc.

 




______________________________

Name: Marco Alfonsi

Title: CEO

Date: 

 

Pure Health Products, LLC







______________________________

Name: Pasquale Ferro

Title: CEO

Date: 




Pure Health Members




______________________________

Name: Pasquale Ferro

Date: 




______________________________

Name: Rosemary Ferro

Date: 













Address:_________________________

              _________________________

              _________________________
















Address:_________________________

              _________________________

              _________________________













Address:_________________________

              _________________________

              _________________________











4




Initials:                                        







--------------------------------------------------------------------------------







 




EXHIBIT A




Pure Health Member Distribution List




Pasquale Ferro   100% owner




















--------------------------------------------------------------------------------







EXHIBIT B




Assignment Form

(Attached)

















--------------------------------------------------------------------------------







Pure Health Products, LLC

a New York limited liability company

ASSIGNMENT OF INTERESTS

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Pasquale Ferro (“Holder”) hereby transfers, assigns,
deposits, sells, and conveys all (100%) of the membership interests, in whatever
form held (“Interests”), in Pure Health Products, LLC, a New York limited
liability company (the “Company”), to Canbiola, Inc., a Florida corporation
(“Assignee”).

Until the actual delivery to the Assignee of a membership certificate
represented or issued by the Company, the Assignee shall possess, and shall be
entitled to  exercise, all rights and powers of the owners and Holder of record
of said Interests, including the right to receive distributions and to vote for
every purpose and to consent to or waive any act of the Company of any kind; it
being expressly  stipulated that no voting right, or right to give consents or
waivers, remains with the Holder hereof by or under this certificate or by or
under any implied agreement. This certificate is issued under and pursuant to,
and the rights of the Holder hereof are subject to and limited by, the terms and
conditions of the Company’s Operating Agreement and Articles of Organization of
the Company.  The Assignee, by acceptance of this assignment, hereby agrees to
be bound by the Operating Agreement, Articles of Organization, and other
governing documents previously ratified and approved by the Company, which a
copy of all such documents are held at the principal office of the Company.

This certificate and the right, title and interest in and to the Interests, are
transferable on the books of the Company by the Assignee in person or by
attorney duly authorized, according to the rules established for that purpose by
the Company.  




IN WITNESS WHEREOF, the Holder and Assignee execute this certificate to be
effective as of the ____ day of __________________, 2019.

HOLDER:

X:




Printed:




Pasquale Ferro




ASSIGNEE:

Canbiola, Inc.

X:

 

                      Marco Alfoni, CEO















